









Exhibit 10.13.4
PERFORMANCE SHARE AWARD AGREEMENT


1.
The Grant. Orbital ATK, Inc., a Delaware corporation (the “Company”), hereby
grants to you, on the terms and conditions set forth in this Performance Award
Agreement (this “Agreement”) and in the Orbital ATK, Inc. 2015 Stock Incentive
Plan (the “Plan”), a Performance Award as of the date, and for the number of
Shares (the “Performance Shares”), which the Company or its agent provided to
you separately in writing through an electronic notice and on-line award
acceptance web page (the “Electronic Notice and On-Line Award Acceptance”).

2.
Measuring Period. The Measuring Period for purposes of determining whether the
Company will pay you the Performance Shares shall be the three-fiscal-year
period beginning January 1, 2017.

3.
Performance Goals. The Performance Goals for purposes of determining whether the
Company will pay you the Performance Shares are set forth in the Performance
Accountability Chart, which the Company provided to you separately in writing.

4.
Payment. The Company will pay you the Performance Shares if and to the extent
that the Performance Goals are achieved, as set forth in the Performance
Accountability Chart and as determined by the Compensation and Human Resources
Committee of the Company’s Board of Directors (the “Committee”) in its sole
discretion. Notwithstanding the foregoing, the Committee has the discretion to
adjust the payment level downward from the level of performance actually
achieved.

5.
Form and Timing of Payment. The Company will pay you any shares payable pursuant
to this Agreement in shares of common stock of the Company (the “Shares”), with
one Share issued for each Performance Share earned. The Company will pay you the
Performance Shares as soon as practicable after the Committee determines, in its
sole discretion, after the end of the Measuring Period, whether, and the extent
to which, the Performance Goals have been achieved, but in no event later than 2
½ months after the end of the Measuring Period.

6.
Change in Control. If you are involuntarily terminated without Cause in
connection with a Change in Control (as defined in Appendix A to this
Agreement), the Performance Shares shall immediately be payable at the target
performance level, but prorated for your active service time with the Company
during the Measuring Period, provided, however, that you have signed a general
release and non-competition/non-solicitation agreement provided to you by the
Company at that time. However, if you are or become a participant in the
Company’s applicable Income Security Plan or any successor or substitute plan
(the “ISP”), then, in the event of a Change in Control (as defined in the ISP),
the provisions of the ISP shall govern and take precedence over the terms of
this Agreement.

7.
Forfeiture. In the event of your termination of employment prior to the end of
the Measuring Period, other than by reason of death, Disability (as defined in
Appendix A to this Agreement), Retirement (as defined in Appendix A to this
Agreement), or involuntary termination without Cause (as defined in Appendix A
to this Agreement), all of your Performance Shares and rights to payment of any
Shares shall be immediately and irrevocably forfeited. In the event of your
termination of employment prior to the end of the Measuring Period by reason of
Disability, Retirement, or involuntary termination without Cause, you shall be
entitled to receive, after the end of the Measuring Period, the number of Shares
determined by the Committee pursuant to this Agreement, but prorated for your
active service time with the Company during the Measuring Period, provided,
however, in the event of your involuntary termination without Cause, that you
have signed a general release and non-competition/non-solicitation agreement
provided to you by the Company at that time. In the event of your death prior to
the end of the Measuring Period, your estate shall be entitled to receive,
within a practicable time after your death, payment of the Performance Shares at
the threshold performance level, but prorated for your active service time with
the Company during the Measuring Period.

8.
Recoupment. If you are or become an “Executive Officer” as defined in the
Company’s Executive Compensation Recoupment Policy (the “Recoupment Policy”),
you will be subject to the Recoupment Policy.

9.
Holding Requirement. If you are or become an officer of the Company subject to
the Stock Holding Policy for Executive Officers and Certain Members of Senior
Management (the “Stock Holding Policy”), you will be required to comply with the
Stock Holding Policy.

10.
Rights. Nothing herein shall be deemed to grant you any rights as a holder of
Shares unless and until the Company actually issues the Shares to you as
provided herein.

11.
Income Taxes. You are liable for any federal, state and local income or other
taxes applicable upon the grant of the Performance Shares, the receipt of the
Shares, or subsequent disposition of the Shares, and you acknowledge that you
should consult with your own tax advisor regarding the applicable tax
consequences. Upon payment of the Performance Shares and/or issuance of the
Shares to you, the Company will pay your required minimum statutory withholding
taxes by withholding Shares otherwise to be delivered upon the payment of the
Performance Shares with a Fair Market Value (as defined in the Plan) equal to
the amount of such taxes. Alternatively, if you notify the Company prior to the
end of the Measuring Period, you may elect to pay all or a portion of the
minimum statutory withholding taxes by (a) delivering to the Company Shares
other than Shares issuable upon the payment of the Performance Shares with a
Fair Market Value equal to the amount of such taxes or (b) paying cash, provided
that if you do not deliver such Shares or cash to the Company by the second
business day after the payment date of the Performance Shares, the Company will
pay your required minimum statutory withholding taxes by withholding Shares
otherwise to be delivered upon the payment of the Performance Shares with a Fair
Market Value equal to the amount of such taxes.

12.
Acknowledgment. This Award of Performance Shares shall not be effective until
you agree to the terms and conditions of this Agreement and the Plan, and
acknowledge receipt of a copy of the Prospectus relating to the Plan, by
accepting this Award in writing or electronically as specified by the Company or
its agent in the Electronic Notice and On-Line Award Acceptance.





--------------------------------------------------------------------------------













ORBITAL ATK, INC. 


David W. Thompson
President & Chief Executive Officer





Orbital ATK, Inc. 2015 Stock Incentive Plan
Appendix A to Performance Share Award Agreement
A.
“Disability” means that you have been determined to have a total and permanent
disability either by

i.
being eligible for disability for Social Security purposes, or



ii.
being totally and permanently disabled under the Company’s long-term disability
plan.



B.
“Retirement” means

i.
if you are a current participant in a Company defined benefit plan, then
“Retirement” is defined by that defined benefit plan, or



ii.
if you are not a current participant in a Company defined benefit plan, then
“Retirement” means that you have reached age 55 and have at least five years of
“vesting service” as defined in the Company’s 401(k) Plan.



C.
“Cause” means the occurrence of any of the following:

i.
You willfully and repeatedly fail to substantially perform your duties with the
Company in accordance with the instructions of your manager (other than any such
failure resulting from your incapacity due to physical or mental illness), which
failure continues for 30 days unabated after a demand for substantial
performance is delivered to you by your manager that specifically identifies the
manner in which your manager believes that you have not substantially performed
your duties,

ii.
You willfully engage in gross misconduct demonstrably injurious to the Company,
monetarily or otherwise,

iii.
You engage in fraud, misappropriation or embezzlement of funds or property of
the Company,

iv.
You are convicted of a felony or enter a plea of guilty or nolo contendere to a
felony, or

v.
You are convicted of any crime involving fraud, embezzlement, or moral turpitude
or the entrance of a plea of guilty or nolo contendere to such a crime.

For purposes of this definition, an act or failure to act on your part shall be
considered “willful” if done or omitted to be done by you other than in good
faith and without reasonable belief that your action or omission was in the best
interest of the Company.


D.
“Change in Control” means the occurrence of any of the following:

i.
the acquisition by any Person of Beneficial Ownership of 40% or more of the
outstanding shares of the Company’s Voting Securities;

ii.
the consummation of a reorganization, merger or consolidation of the Company or
sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”), unless such Corporate Transaction is a
transaction pursuant to which all or substantially all of the Persons who are
the Beneficial Owners of the Company immediately prior to the Corporate
Transaction will beneficially own, directly or indirectly, 60% or more of the
outstanding shares of Voting Securities of the resulting or combined entity;

iii.
individuals who, as of May 5, 2015, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that (A) any individual who becomes a member of the Board subsequent to
May 5, 2015, whose election (or nomination for election by the Company’s
stockholders) was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board, will be deemed a member of the Incumbent
Board and (B) any individual who is initially elected as a member of the Board
as a result of any actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board will not be deemed a member of
the Incumbent Board;

iv.
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

v.
any other circumstances (whether or not following a Change Event) which the
Board determines to be a Change in Control for purposes of this Plan after
giving due consideration to the nature of the circumstances then presented and
the purposes of this Plan. Any such determination made by the Board will be
irrevocable except by vote of a majority of the members of the Board who voted
in favor of making such determination.

For purposes of this definition, a “Change in Control” will not result from any
transaction precipitated by the Company’s insolvency, appointment of a
conservator or determination by a regulatory agency that the Company is
insolvent.
E.
“Change Event” means either of the following:

i.
the acquisition by any Person (other than the Company or a subsidiary or an
employee benefit plan (including its trustee) of the Company) of Beneficial
Ownership, directly or indirectly, of shares of Voting Securities of the Company
directly or indirectly representing 15% or more of the total number of the then
outstanding shares of the Company’s Voting Securities (excluding the sale or
issuance of any Voting Securities directly by the Company, or any transaction in
which the acquisition of such Voting Securities is made by such Person from five
or fewer stockholders in a transaction or transactions approved in advance by
the Board); or

ii.
the agreement, or the public announcement of an intention, by any Person or
Persons, to take any action, which if completed, would constitute a Change in
Control.



F.
“Beneficial Owner” or “Beneficial Ownership” will have the meaning given to such
term in Rule 13d‑3 under the Exchange Act.



G.
“Board” or “Board of Directors” means the Board of Directors of the Company.







--------------------------------------------------------------------------------











H.
“Person” will have the meaning given to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof (including a “group”
as defined in Section 13(d)).



I.
“Voting Securities” means any shares of capital stock of any entity that are
generally entitled to vote in elections for members of the board of directors.



